DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to for improper English grammar.
With respect to claim 10, the claim recites “wherein the at least one solvent is separated from the third mixture is reused as the at least one solvent used perform the step of mixing at least one solvent with the first mixture to produce a second mixture” is improper English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 13, the claim is incomplete and, therefore, indefinite.
With respect to claim 17, the claim is indefinite for reciting two different pressure ranges, i.e. “above ambient pressure” and “between 5 to 30 pounds per square in gauge (psig).”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)).
With respect to claims 1-4 and 11, Ahmad discloses an oil desulfurization method comprising: (a) mixing an oxidizing material (air) with sulfur containing oil to produce a first mixture (see Ahmad, page 2531, right column, second paragraph); (b) subjecting the first mixture to heat to oxidize the sulfur in the first mixture in the presence of a Fe-ZSM catalyst (see Ahmad, page 2531, left column, first paragraph; and page 2531, right column, second paragraph); (c) mixing a polar solvent (methanol) with the first mixture to produce a second mixture (see Ahmad, page 2532, right column, fourth paragraph); and (d) separating the second mixture to produce a low sulfur oil product and a third mixture, the third mixture having a high sulfur oxidized oil and the solvent (see Ahmad, page 2531, right column, schematic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)).
With respect to claims 5 and 6, see discussion supra at paragraph 10.  Inasmuch as Ahmad’s step of oxidizing and subsequent extraction results in less than 100% removal of the sulfur species from the sulfur containing oil (see Ahmad, Tables 5 and 6), then the person having ordinary skill in the art would have been motivated to return/recycle at least a portion of the low sulfur oil product to the oxidizing step to further reduce the sulfur content of the treated oil.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
With respect to claim 12, Ahmad discloses wherein polar solvents such as NMP and DMF may be used as substitutes for methanol for the purpose of extraction oxidized sulfur compounds from oil (see Ahmad, page 2535, right column, third paragraph).
Claims 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)) in view of Karas (US 2004/0178122).
With respect to claim 7, see discussion supra at paragraph 14.  Karas explains that zeolite adsorption (i.e. in the absence of oxygen) is a substitute means for polar solvents for the removal of oxidized sulfur compounds from treated oil (see Karas, paragraph [0026]).
With respect to claims 14, 15, and 17, Karas explains that solvent may be used in an amount of 50% (see Karas, Examples 1A and 1B); at a temperature between 25°C and 150°C (77°F to 302°F) (see Karas, paragraph [0024]); and at a pressure between 1 atm to 100 atm (14.7 psi to 1470 psi) (see Karas, paragraph [0024]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)) in view of Guth (US 3,847,800).
With respect to claims 8-10 and 16, see discussion supra at paragraph 10.  In a similar method to that of Ahmad, Guth discloses wherein used solvent may be separated by means of distillation or centrifuging and reused for extraction of oxidized sulfur compounds (see Guth, column 4, lines 16-29).  Thus, the person having ordinary skill in the art would have been motivated to modify the method of Ahmad to provide for separating the solvent as described in Guth, such modification providing for the beneficial reuse of separated solvent.
Claim 18 is rejected under 35 U.S.C. as being unpatentable over Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)) in view of Vam (US 2021/0309925).
With respect to claim 18, see discussion supra at paragraph 10.  Ahmad does not explicitly disclose the exact means for mixing the solvent with the first mixture.  However, in a similar method, Vam discloses wherein a static mixer may be used for the purpose of mixing the fuel mixture and solvent, the static mixer being described as allowing for “more rigorous mixing . . . for effective mass transfer of the sulfur-carrying molecules from fuel to the solvent” (see Vam, paragraphs [0119], [0125], and [0131]).  Thus, the person having ordinary skill in the art would have been motivated to modify the method of Ahmad to provide for use of a static mixer, such modification allowing for more rigorous mixing of the solvent and fuel and more effective mass transfer of the sulfur molecules from fuel to solvent.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Thirugnanasampanthar (US 2007/0227951).  Thirugnanasampanthar discloses a catalytic oxidative desulfurization method (see Abstract) wherein used solvent may be separated from fuel by means of centrifuging or distillation (see paragraph [0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771